DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 8-11, filed December 10th, 2020, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maroney et al. (US 20020016634 A1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid et al. (US 2006/0142657 A1) in view of Maroney et al. (US 2002/0016634 A1) in view of Iannotti (US 2011/0054624 A1).
Quaid et al. disclose a robotic surgery system fig. 1 (10) for preparing a humerus… a robotic manipulator fig. 2a (30); a cutting tool fig. 2a (50) to be coupled to said robotic manipulator [0118]; a localizer figs. 1, 2a (40, 43, 45, 47, 49) configured to track movement of said cutting tool and the humerus [0133]; and a controller fig. 1 
However, Quaid et al. do not explicitly disclose the system to receive a stemless shoulder implant, the robotic surgery system comprising: the stemless shoulder implant having a proximal body defining a center axis and an eccentric distal projection configured for attachment to the humerus… 
Regarding claim 1, Maroney et al. disclose a stemless shoulder implant fig. 4, the robotic surgery system comprising: the stemless shoulder implant having a proximal body fig. 4 (42) defining a center axis (see fig. below) and an eccentric distal projection fig. 8 (46) [0044] configured for attachment to the humerus [0043] fig. 7 (36, 42)… 

    PNG
    media_image1.png
    354
    322
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Quaid et al. with those of Maroney et al. as Quaid et al. teaches the use of the guidance system for performing minimally invasive orthopedic surgery with an implant.  	Additionally, Quaid et al. do not disclose wherein the eccentric distal projection is positioned on said stemless shoulder implant for engagement in a first region of the humerus having a density characteristic greater than an adjacent second region of the humerus.
Iannotti discloses wherein the eccentric distal projection is positioned on said stemless shoulder implant for engagement in a first region of bone fig. 23 (cortical bone region) having a density characteristic greater than an adjacent second region of bone [0092, 0093] (see fig. below, cancellous bone region). 

    PNG
    media_image2.png
    441
    289
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Quaid et al. and Maroney et al. with those of Iannotti as Quaid et al. and Maroney et al. do not explicitly disclose the density characteristics of the bone and therefore do not explicitly teach the implant resting on one region with a higher density and a second region with lower density. Similar to what is shown by Iannotti, Quaid et al. and Maroney et al. teach the implant being placed in an orientation/position where the first region includes cortical bone (very dense bone) and the second region includes cancellous bone (less dense bone).  	Regarding claim 2, Quaid et al. and Maroney et al. disclose the robotic surgery system of claim 1, wherein said controller is configured to: define a virtual resection plane in the coordinate system figs. 40 and 41 (701) of Quaid et al. [0155 of Quaid et 

    PNG
    media_image3.png
    328
    359
    media_image3.png
    Greyscale

Regarding claim 3, Quaid et al. and Maroney et al. disclose the robotic surgery system of claim 2, wherein said controller is configured to: determine positions of a plurality of landmarks on the humerus fig. 32 (900) of Quaid et al.; and define the virtual resection plane based on the positioned of the plurality of landmarks [0205 of Quaid et al.]. 
Regarding claim 4, Quaid et al. and Maroney et al. disclose the robotic surgery system of claim 1, wherein said virtual object is sized so that a distal portion of the volume of material to be removed from the humerus extends below an anatomical neck 

    PNG
    media_image4.png
    421
    701
    media_image4.png
    Greyscale

	Regarding claim 5, Quaid et al. and Maroney et al. disclose the robotic surgery system of claim 1, wherein said virtual object comprises a virtual cutting boundary [0109 of Quaid et al.].
	Regarding claim 6, Quaid et al. and Maroney et al. disclose the robotic surgery system of claim 5, wherein said robotic manipulator is operable to generate haptic feedback to the user [0090 of Quaid et al.] based on a position of said cutting tool relative to said virtual cutting boundary [0108 of Quaid et al.].
	Regarding claim 7, Quaid et al. and Maroney et al. disclose the robotic surgery system of claim 5, wherein said robotic manipulator is operable in a haptic mode [0106 
	Regarding claim 8, Quaid et al. and Maroney et al. disclose the robotic surgery system of claim 5, wherein said robotic manipulator is operable in a free mode [0184, 0229 of Quaid et al.] in which a user is allowed to freely manipulate said cutting tool beyond said virtual cutting boundary [0184, 0229 of Quaid et al.]. 
	Regarding claim 9, Quaid et al. and Maroney et al. disclose the robotic surgery system of claim 1, wherein said robotic manipulator is operable in an autonomous mode [0184 of Quaid et al.] in which said controller operates said robotic manipulator to control movement of said cutting tool autonomously along a tool path fig. 47 (722) of Quaid et al. 
	Regarding claim 19, Quaid et al. and Maroney et al. disclose the robotic surgery system of claim 1, wherein the eccentric distal projection defines a central projection axis that is different from the center axis (see fig. below) [0044 of Maroney et al.].

    PNG
    media_image5.png
    378
    322
    media_image5.png
    Greyscale

Regarding claim 20, Iannotti discloses wherein the eccentric distal projection is positioned on said stemless shoulder implant for engagement in a first region of bone 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775